996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard DENKERT, Plaintiff-Appellant,v.Doctor PATTERSON;  Doctor Christiane Tellefsen, Defendants-Appellees.Leonard DENKERT, Plaintiff-Appellant,v.Doctor PATTERSON;  Doctor Christiane Tellefsen, Defendants-Appellees.
Nos. 93-6221, 93-6422.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 23, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-549-L, CA-93-856-L)
Leonard Denkert, Appellant Pro Se.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Leonard Denkert appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Denkert v. Patterson, Nos.  CA-93-549-L, CA-93-856-L (D. Md. Mar. 1, & Apr. 16, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Denkert filed two complaints in the district court challenging state hospital rules prohibiting possession of a pocket computer (No. 93-6221) and prohibiting patients from borrowing copies of the hospital regulations (No. 93-6422).  We consolidated these actions on appeal